Exhibit 10.41

 

FORM OF NQO AGREEMENT

 

STOCK OPTION AGREEMENT

 

Stock Option #                     

 

For                     Shares

 

Issued Pursuant to the
2003 Incentive Plan of

ACTIVISION, INC.

 

THIS STOCK OPTION AGREEMENT (THIS “AGREEMENT”) CERTIFIES that
on                                  (the “Issuance
Date”)                                                               (the
“Holder”) was granted an option (the “Option”) to purchase at the option price
of $                       per share, all or any part
of                                       fully paid and non-assessable shares
(“Shares”) of common stock, par value $.000001 per share, of ACTIVISION, INC., a
Delaware corporation (the “Company”), upon and subject to the following terms
and conditions:

 


1.                                       TERMS OF THE PLAN.  THE OPTION IS
GRANTED PURSUANT TO, AND IS SUBJECT TO THE TERMS AND CONDITIONS OF, THE
COMPANY’S 2003 INCENTIVE PLAN (THE “PLAN”), THE TERMS, CONDITIONS AND
DEFINITIONS OF WHICH ARE HEREBY INCORPORATED HEREIN AS THOUGH SET FORTH AT
LENGTH, AND THE RECEIPT OF A COPY OF WHICH THE HOLDER HEREBY ACKNOWLEDGES BY HIS
SIGNATURE BELOW.  CAPITALIZED TERMS USED HEREIN SHALL HAVE THE MEANINGS SET
FORTH IN THE PLAN, UNLESS OTHERWISE DEFINED HEREIN.


 


2.                                       EXPIRATION.  THIS OPTION SHALL EXPIRE
ON [                       ], UNLESS EXTENDED OR EARLIER TERMINATED IN
ACCORDANCE HEREWITH.


 


3.                                       EXERCISE.  [(A)]  EXCEPT AS OTHERWISE
PERMITTED UNDER THE PLAN, THIS OPTION MAY BE EXERCISED OR SURRENDERED DURING THE
HOLDER’S LIFETIME ONLY BY THE HOLDER OR HIS/HER GUARDIAN OR LEGAL
REPRESENTATIVE.  EXCEPT AS OTHERWISE PERMITTED UNDER THE PLAN, THIS OPTION SHALL
NOT BE TRANSFERABLE BY THE HOLDER OTHERWISE THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION.  WITH THE COMPANY’S CONSENT WHICH MAY GRANTED OR
WITHHELD IN ITS SOLE DISCRETION, OPTIONS MAY BE TRANSFERRED TO CERTAIN PERMITTED
ASSIGNEES, SUCH AS CERTAIN RELATIVES OF, OR ENTITIES CONTROLLED BY, THE
PARTICIPANT, AS MORE FULLY SET FORTH IN SECTION 8.3 OF THE PLAN.


 

This Option shall vest and be exercisable as follows:

 

Vesting Date

 

Shares Vested at Vesting Date

 

Cumulative Shares

 

 

 

 

 

 

 

[vesting schedule]

 

 

 

This Option shall be exercised by the Holder (or by her executors,
administrators, guardian or legal representative) as to all or part of the
Shares, by the giving of written notice of exercise to the Company, specifying
the number of Shares to be purchased, accompanied by payment of the full
purchase price for the Shares being purchased.  Full payment of such purchase
price shall be made at the time of exercise and shall be made (i) in cash or by
certified check or bank check or wire transfer of immediately available funds,
(ii) with the consent of the Company, by tendering previously acquired Shares
(valued at their then Fair Market Value (as defined in the Plan), as determined
by the Company as of the date of tender) that have been owned for a period of at
least six months (or such other period to avoid accounting charges

 

1

--------------------------------------------------------------------------------


 

against the Company’s earnings), or (iii) with the consent of the Company, a
combination of (i) and (ii).  Such notice of exercise, accompanied by such
payment, shall be delivered to the Company at its principal business office or
such other office as the Company may from time to time direct, and shall be in
such form, containing such further provisions as the Company may from time to
time prescribe.  In no event may this Option be exercised for a fraction of a
Share.  The Company shall effect the transfer of Shares purchased pursuant to an
Option as soon as practicable, and, within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company.  No person exercising
this Option shall have any of the rights of a holder of Shares subject to this
Option until certificates for such Shares shall have been issued following the
exercise of such Option.  No adjustment shall be made for cash dividends or
other rights for which the record date is prior to the date of such issuance.

 

[(b)                             Reload Option.  Add provision for reload
feature for those key executives who qualify for such feature, as follows:  Upon
exercise of the Option pursuant to clause (a), above, the Holder shall receive a
new option (the “Reload Option”) to purchase at the option price equal to the
Fair Market Value of the Shares on the date of Option exercise, all or any part
of that number of Shares equal to (i) the number of Shares delivered to the
Company by the holder, or withheld from Shares otherwise issuable to the holder
upon exercise, in payment of the exercise price of the Option or the tax
withholding obligations attributable thereto and/or (ii) that number of Shares
with a then Fair Market Value equal to the amount of the withholding obligations
paid in cash by the holder.  The Reload Option shall
expire                                      unless extended or earlier
terminated in accordance herewith.  [Reload Options shall fully vest immediately
upon issuance.]  All other terms and conditions (other than the vesting
schedule) of this Agreement and the Plan apply to the Reload Options.]

 


4.                                       TERMINATION OF EMPLOYMENT.  UPON
TERMINATION OF THE HOLDER’S EMPLOYMENT FOR ANY REASON (EXCEPT DEATH OR
DISABILITY WHICH ARE DESCRIBED IN PARAGRAPHS 5 AND 6 BELOW), THE FOLLOWING TERMS
SHALL APPLY TO THIS OPTION:


 


(A)                                  IN THE EVENT OF TERMINATION OF THE HOLDER’S
EMPLOYMENT FOR CAUSE, OR BY THE HOLDER’S BREACH OF THE [EMPLOYMENT AGREEMENT]
AND/OR [THE EMPLOYEE PROPRIETARY INFORMATION AGREEMENT] BETWEEN THE COMPANY AND
THE HOLDER THEN IN EFFECT, THIS OPTION, WHETHER OR NOT VESTED, SHALL EXPIRE
IMMEDIATELY AND SHALL BE DEEMED CANCELLED AND NO LONGER CONTINUE TO VEST OR BE
EXERCISABLE AS OF THE DATE OF SUCH TERMINATION.  THE TERM “CAUSE” SHALL BE
DEFINED AS THE HOLDER’S (I) WILLFUL, RECKLESS OR GROSS MISCONDUCT OR FRAUD,
(II) GROSS NEGLIGENT PERFORMANCE OF JOB RESPONSIBILITIES, AND (III) CONVICTION
OF OR PLEADING NO CONTEST TO A FELONY OR CRIME INVOLVING DISHONESTY OR MORAL
TURPITUDE;


 


(B)                                 IN THE EVENT OF TERMINATION OF THE HOLDER’S
EMPLOYMENT BY THE COMPANY WITHOUT CAUSE, THIS OPTION SHALL CEASE TO VEST
IMMEDIATELY AS OF THE DATE OF SUCH TERMINATION, THE UNVESTED PORTION OF THIS
OPTION SHALL BE CANCELLED AND ONLY THE VESTED PORTION OF THIS OPTION SHALL
CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER OF (I) THE END OF THE 30TH DAY
AFTER THE DATE OF SUCH TERMINATION OF EMPLOYMENT, OR (II) THE EXPIRATION OF THIS
OPTION PURSUANT TO THE TERMS SET FORTH HEREIN; AND UPON THE EXPIRATION OF SUCH
PERIOD, SUCH PORTION OF THIS OPTION THEN REMAINING UNEXERCISED SHALL BE
CANCELLED; AND

 

2

--------------------------------------------------------------------------------


 


(C)                                  IN THE EVENT OF TERMINATION OF THE HOLDER’S
EMPLOYMENT FOR ANY REASON NOT OTHERWISE DESCRIBED IN PARAGRAPHS 4(A) AND
(B) (EXCEPT FOR DEATH OR DISABILITY), THIS OPTION SHALL CEASE TO VEST
IMMEDIATELY AS OF THE DATE OF SUCH TERMINATION, THE UNVESTED PORTION OF THIS
OPTION SHALL BE CANCELLED AND ONLY THE VESTED PORTION OF THIS OPTION SHALL
CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER OF (I) THE END OF THE 30TH DAY
AFTER THE DATE OF SUCH TERMINATION OF EMPLOYMENT, OR (II) THE EXPIRATION OF THIS
OPTION PURSUANT TO THE TERMS SET FORTH HEREIN; AND UPON THE EXPIRATION OF SUCH
PERIOD, SUCH PORTION OF THIS OPTION THEN REMAINING UNEXERCISED SHALL BE
CANCELLED.


 


5.                                       DEATH.  IN THE EVENT THE HOLDER DIES
WHILE EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, OR
DURING HIS TERM AS A DIRECTOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES, AS THE CASE MAY BE, THIS OPTION, TO THE EXTENT NOT PREVIOUSLY
EXPIRED OR EXERCISED, SHALL, TO THE EXTENT EXERCISABLE ON THE DATE OF DEATH, BE
EXERCISABLE BY THE ESTATE OF THE HOLDER OR BY ANY PERSON WHO ACQUIRED THIS
OPTION BY BEQUEST OR INHERITANCE, AT ANY TIME WITHIN ONE YEAR AFTER THE DEATH OF
THE HOLDER, PROVIDED, HOWEVER, THAT IF THE TERM OF SUCH OPTION WOULD EXPIRE BY
ITS TERMS WITHIN SIX MONTHS AFTER THE OPTIONEE’S DEATH, THE TERM OF SUCH OPTION
SHALL BE EXTENDED UNTIL SIX MONTHS AFTER THE OPTIONEE’S DEATH, PROVIDED FURTHER,
HOWEVER, THAT IN NO INSTANCE MAY THE TERM OF THE OPTION, AS SO EXTENDED, EXCEED
THE MAXIMUM TERM ESTABLISHED PURSUANT TO SECTIONS 4.5(B)(II) OR 4.5(C) OF THE
PLAN (IF APPLICABLE).


 


6.                                       DISABILITY.  IN THE EVENT OF THE
TERMINATION OF EMPLOYMENT OF THE HOLDER OR THE SEPARATION FROM SERVICE OF THE
HOLDER DUE TO TOTAL DISABILITY, THE HOLDER, OR HER GUARDIAN OR LEGAL
REPRESENTATIVE, SHALL HAVE THE UNQUALIFIED RIGHT TO EXERCISE ANY PORTION OF THIS
OPTION WHICH HAS NOT BEEN PREVIOUSLY EXERCISED OR EXPIRED AND WHICH THE HOLDER
WAS ELIGIBLE TO EXERCISE AS OF THE FIRST DATE OF TOTAL DISABILITY (AS DETERMINED
BY THE COMPANY), AT ANY TIME WITHIN ONE YEAR AFTER SUCH TERMINATION OR
SEPARATION, PROVIDED, HOWEVER, THAT IF THE TERM OF SUCH OPTION WOULD EXPIRE BY
ITS TERMS WITHIN SIX MONTHS AFTER SUCH TERMINATION OR SEPARATION, THE TERM OF
SUCH OPTION SHALL BE EXTENDED UNTIL SIX MONTHS AFTER SUCH TERMINATION OR
SEPARATION, PROVIDED FURTHER, HOWEVER, THAT IN NO INSTANCE MAY THE TERM OF THE
OPTION, AS SO EXTENDED, EXCEED THE MAXIMUM TERM ESTABLISHED PURSUANT TO
SECTION 4.5(B)(II) OR 4.5(C) OF THE PLAN (IF APPLICABLE).  THE TERM “TOTAL
DISABILITY” SHALL, FOR PURPOSES OF THIS SHARE OPTION AGREEMENT, BE DEFINED IN
THE SAME MANNER AS SUCH TERM IS DEFINED IN SECTION 22(E)(3) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED.


 


7.                                       EMPLOYMENT VIOLATION.  IN CONSIDERATION
OF THE GRANTING AND BY ACCEPTANCE OF THIS OPTION, THE HOLDER HEREBY AGREES THAT
THE TERMS OF THIS SECTION 7 SHALL APPLY TO THE OPTION.  THE HOLDER ACKNOWLEDGES
AND AGREES THAT EACH EXERCISE OF THIS OPTION AND EACH WRITTEN NOTICE OF EXERCISE
DELIVERED TO THE COMPANY AND EXECUTED BY THE HOLDER SHALL SERVE AS A
REAFFIRMATION OF AND CONTINUING AGREEMENT BY THE HOLDER TO COMPLY WITH THE TERMS
CONTAINED IN THIS SECTION 7.


 

The Company and the Holder acknowledge and agree that if the Holder materially
breaches his or her employment agreement (it being understood that any breach of
the post-termination obligations contained therein shall be deemed to be
material) for so long as the terms of such employment agreement shall apply to
the Holder (each an “Employment Violation”), the Company shall have the right to
require (i) the termination and cancellation of the unexercised portion of this
Option, if any, whether vested or unvested, and (ii) payment by the Holder to
the Company of the Recapture Amount (as defined below).  The Company and the
Holder further agree that such termination of unexercised Options and payment of
the Recapture Amount, as the

 

3

--------------------------------------------------------------------------------


 

case may be, shall be in addition to, and not in lieu of, any other right or
remedy available to the Company arising out of or in connection with any such
Employment Violation including, without limitation, the right to terminate the
Holder’s employment if not already terminated, seek injunctive relief and
additional monetary damages.

 

For purposes of this Section 7, the “Recapture Amount” shall mean the gross gain
realized or unrealized by the Holder upon each exercise of this Option during
the period beginning on the date which is twelve (12) months prior to the date
of the Holder’s Employment Violation and ending on the date of computation (the
“Look-back Period”), which gain shall be calculated as the sum of:

 


(A)                                  IF THE HOLDER HAS EXERCISED ANY PORTION OF
THIS OPTION DURING THE LOOK-BACK PERIOD AND SOLD ANY OF THE SHARES ACQUIRED ON
EXERCISE THEREAFTER, AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE SALES PRICE PER
SHARE SOLD MINUS THE EXERCISE PRICE PER SHARE TIMES (Y) THE NUMBER OF SHARES AS
TO WHICH THIS OPTION WAS EXERCISED AND WHICH WERE SOLD AT SUCH SALES PRICE; PLUS


 


(B)                                 IF THE HOLDER HAS EXERCISED ANY PORTION OF
THIS OPTION DURING THE LOOK-BACK PERIOD AND NOT SOLD ANY OF THE SHARES ACQUIRED
ON EXERCISE THEREAFTER, WITH RESPECT TO EACH OF SUCH SHARES AN AMOUNT EQUAL TO
THE PRODUCT OF (X) THE GREATEST OF THE FOLLOWING: (1) THE FAIR MARKET VALUE PER
SHARE ON THE DATE OF EXERCISE, (2) THE ARITHMETIC AVERAGE OF THE PER SHARE
CLOSING SALES PRICES AS REPORTED ON NASDAQ FOR THE THIRTY (30) TRADING DAY
PERIOD ENDING ON THE TRADING DAY IMMEDIATELY PRECEDING THE DATE OF THE COMPANY’S
WRITTEN NOTICE OF ITS EXERCISE OF ITS RIGHTS UNDER THIS SECTION 7, OR (3) THE
ARITHMETIC AVERAGE OF THE PER SHARE CLOSING SALES PRICES AS REPORTED ON NASDAQ
FOR THE THIRTY (30) TRADING DAY PERIOD ENDING ON THE TRADING DAY IMMEDIATELY
PRECEDING THE DATE OF COMPUTATION, MINUS THE EXERCISE PRICE PER SHARE TIMES (Y)
THE NUMBER OF SHARES AS TO WHICH THIS OPTION WAS EXERCISED AND WHICH WERE NOT
SOLD;


 

provided, however, in lieu of payment by the Holder to the Company of the
Recapture Amount determined pursuant to clause (b) above, the Holder, in his or
her discretion, may tender to the Company the Shares acquired upon exercise of
this Option during the Look-back Period and the Optionee shall not be entitled
to receive any consideration from the Company in exchange therefor.

 


8.                                       ADJUSTMENTS.  IN THE EVENT THAT THE
COMPANY SHALL DETERMINE THAT ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN THE
FORM OF CASH, SHARES OF COMMON STOCK OF THE COMPANY, OTHER SECURITIES, OR OTHER
PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION,
MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE, OR EXCHANGE
OF SHARES OF COMMON STOCK OF THE COMPANY OR OTHER SECURITIES, THE ISSUANCE OF
WARRANTS OR OTHER RIGHTS TO PURCHASE SHARES OF COMMON STOCK OF THE COMPANY, OR
OTHER SECURITIES, OR OTHER SIMILAR CORPORATE TRANSACTION OR EVENT AFFECTS THE
SHARES, SUCH THAT AN ADJUSTMENT IS DETERMINED BY THE COMPANY TO BE APPROPRIATE
IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL
BENEFITS INTENDED TO BE MADE AVAILABLE TO THE HOLDER, THEN THE COMPANY SHALL, IN
SUCH MANNER AS THE COMPANY MAY DEEM EQUITABLE, ADJUST ANY OR ALL OF (I) THE
NUMBER AND TYPE OF SHARES OF COMMON STOCK OF THE COMPANY SUBJECT TO THIS OPTION,
AND (II) THE GRANT OR EXERCISE PRICE WITH RESPECT TO THIS OPTION, OR, IF DEEMED
APPROPRIATE, MAKE PROVISION FOR A CASH PAYMENT TO THE HOLDER.

 

4

--------------------------------------------------------------------------------


 


9.                                       DELIVERY OF SHARE CERTIFICATES.  WITHIN
A REASONABLE TIME AFTER THE EXERCISE OF THIS OPTION, THE COMPANY SHALL CAUSE TO
BE DELIVERED TO THE PERSON ENTITLED THERETO A CERTIFICATE FOR THE SHARES
PURCHASED PURSUANT TO THE EXERCISE OF THIS OPTION.  IF THIS OPTION SHALL HAVE
BEEN EXERCISED WITH RESPECT TO LESS THAN ALL OF THE SHARES SUBJECT TO THIS
OPTION, THE COMPANY SHALL ALSO CAUSE TO BE DELIVERED TO THE PERSON ENTITLED
THERETO A NEW STOCK OPTION AGREEMENT IN REPLACEMENT OF THIS STOCK OPTION
AGREEMENT IF SURRENDERED AT THE TIME OF THE EXERCISE OF THIS OPTION, INDICATING
THE NUMBER OF SHARES WITH RESPECT TO WHICH THIS OPTION REMAINS AVAILABLE FOR
EXERCISE, OR THE COMPANY SHALL MAKE A NOTATION IN ITS BOOKS AND RECORDS TO
REFLECT THE PARTIAL EXERCISE OF THIS OPTION.


 


10.                                 WITHHOLDING.  IN THE EVENT THAT THE HOLDER
ELECTS TO EXERCISE THIS OPTION OR ANY PART THEREOF, AND IF THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE OF THE COMPANY SHALL BE REQUIRED TO WITHHOLD ANY AMOUNTS
BY REASONS OF ANY FEDERAL, STATE OR LOCAL TAX LAWS, RULES OR REGULATIONS IN
RESPECT OF (A) THE ISSUANCE OF SHARES TO THE HOLDER PURSUANT TO THIS OPTION, OR
(B) THE EXERCISE OR DISPOSITION (IN WHOLE OR IN PART) OF THE OPTION, THE COMPANY
OR SUCH SUBSIDIARY OR AFFILIATE SHALL BE ENTITLED TO DEDUCT AND WITHHOLD SUCH
AMOUNTS FROM ANY PAYMENTS TO BE MADE TO THE HOLDER.  IN ANY EVENT, THE HOLDER
SHALL MAKE AVAILABLE TO THE COMPANY OR SUCH SUBSIDIARY OR AFFILIATE, PROMPTLY
WHEN REQUESTED BY THE COMPANY OR SUCH SUBSIDIARY OR AFFILIATE, SUFFICIENT FUNDS
TO MEET THE REQUIREMENTS OF SUCH WITHHOLDING; AND THE COMPANY OR SUCH SUBSIDIARY
OR AFFILIATE SHALL BE ENTITLED TO TAKE AND AUTHORIZE SUCH STEPS AS IT MAY DEEM
ADVISABLE IN ORDER TO HAVE SUCH FUNDS AVAILABLE TO THE COMPANY OR SUCH
SUBSIDIARY OR AFFILIATE OUT OF ANY FUNDS OR PROPERTY DUE OR TO BECOME DUE TO THE
HOLDER.


 


11.                                 RESERVATION OF SHARES.  THE COMPANY HEREBY
AGREES THAT AT ALL TIMES THERE SHALL BE RESERVED FOR ISSUANCE AND/OR DELIVERY
UPON EXERCISE OF THIS OPTION SUCH NUMBER OF SHARES AS SHALL BE REQUIRED FOR
ISSUANCE OR DELIVERY UPON EXERCISE HEREOF.


 


12.                                 RIGHTS OF HOLDER.  NOTHING CONTAINED HEREIN
SHALL BE CONSTRUED TO CONFER UPON THE HOLDER ANY RIGHT TO BE CONTINUED IN THE
EMPLOY OF THE COMPANY AND/OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY OR
DEROGATE FROM ANY RIGHT OF THE COMPANY AND/OR ANY SUBSIDIARY OR AFFILIATE OF THE
COMPANY TO RETIRE, REQUEST THE RESIGNATION OF, OR DISCHARGE THE HOLDER AT ANY
TIME, WITH OR WITHOUT CAUSE.  THE HOLDER SHALL NOT, BY VIRTUE HEREOF, BE
ENTITLED TO ANY RIGHTS OF A SHAREHOLDER IN THE COMPANY, EITHER AT LAW OR IN
EQUITY, AND THE RIGHTS OF THE HOLDER ARE LIMITED TO THOSE EXPRESSED HEREIN AND
ARE NOT ENFORCEABLE AGAINST THE COMPANY EXCEPT TO THE EXTENT SET FORTH HEREIN.


 


13.                                 EXCLUSION FROM PENSION COMPUTATIONS.  BY
ACCEPTANCE OF THE GRANT OF THIS OPTION, THE HOLDER HEREBY AGREES THAT ANY INCOME
REALIZED UPON THE RECEIPT OR EXERCISE HEREOF, OR UPON THE DISPOSITION OF THE
SHARES RECEIVED UPON ITS EXERCISE, IS SPECIAL INCENTIVE COMPENSATIONS AND, TO
THE EXTENT PERMISSIBLE UNDER APPLICABLE LAW, SHALL NOT BE TAKEN INTO ACCOUNT AS
“WAGES”, “SALARY” OR “COMPENSATION” IN DETERMINING THE AMOUNT OF ANY PAYMENT
UNDER ANY PENSION, RETIREMENT, INCENTIVE, PROFIT SHARING, BONUS OR DEFERRED
COMPENSATION PLAN OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES.


 


14.                                 REGISTRATION; LEGEND.  THE COMPANY MAY
POSTPONE THE ISSUANCE AND DELIVERY OF SHARES UPON ANY EXERCISE OF THIS OPTION
UNTIL (A) THE ADMISSION OF SUCH SHARES TO LISTING ON ANY STOCK EXCHANGE OR
EXCHANGES ON WHICH SHARES OF THE COMPANY OF THE SAME CLASS ARE THEN LISTED

 

5

--------------------------------------------------------------------------------


 


AND (B) THE COMPLETION OF SUCH REGISTRATION OR OTHER QUALIFICATION OF SUCH
SHARES UNDER ANY STATE OR FEDERAL LAW, RULE OR REGULATION AS THE COMPANY SHALL
DETERMINE TO BE NECESSARY OR ADVISABLE.  THE HOLDER SHALL MAKE SUCH
REPRESENTATIONS AND FURNISH SUCH INFORMATION AS MAY, IN THE OPINION OF COUNSEL
FOR THE COMPANY, BE APPROPRIATE TO PERMIT THE COMPANY, IN LIGHT OF THE THEN
EXISTENCE OR NON-EXISTENCE WITH RESPECT TO SUCH SHARES OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, TO ISSUE
THE SHARES IN COMPLIANCE WITH THE PROVISIONS OF THAT OR ANY COMPARABLE ACT.


 

The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares or any other security issued or issuable upon
exercise of this Option unless counsel for the Company is of the opinion as to
any such certificate that such legend is unnecessary:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.

 


15.                                 AMENDMENT.  THE COMPANY MAY, WITH THE
CONSENT OF THE HOLDER, AT ANY TIME OR FROM TIME TO TIME AMEND THE TERMS AND
CONDITIONS OF THIS OPTION, AND MAY AT ANY TIME OR FROM TIME TO TIME AMEND THE
TERMS OF THE PLAN.


 


16.                                 NOTICES.  ANY NOTICE WHICH EITHER PARTY
HERETO MAY BE REQUIRED OR PERMITTED TO GIVE TO THE OTHER SHALL BE IN WRITING,
AND MAY BE DELIVERED PERSONALLY OR BY MAIL, POSTAGE PREPAID, OR OVERNIGHT
COURIER, ADDRESSED AS FOLLOWS: IF TO THE COMPANY, AT ITS OFFICE AT 3100 OCEAN
PARK BOULEVARD, SANTA MONICA, CALIFORNIA 90405, ATTN: GENERAL COUNSEL, OR AT
SUCH OTHER ADDRESS AS THE COMPANY BY NOTICE TO THE HOLDER MAY DESIGNATE IN
WRITING FROM TIME TO TIME; AND IF TO THE HOLDER, AT THE ADDRESS SHOWN BELOW HER
SIGNATURE ON THIS STOCK OPTION AGREEMENT, OR AT SUCH OTHER ADDRESS AS THE HOLDER
BY NOTICE TO THE COMPANY MAY DESIGNATE IN WRITING FROM TIME TO TIME.  NOTICES
SHALL BE EFFECTIVE UPON RECEIPT.


 


17.                                 INTERPRETATION.  A DETERMINATION OF THE
COMMITTEE AS TO ANY QUESTIONS WHICH MAY ARISE WITH RESPECT TO THE INTERPRETATION
OF THE PROVISIONS OF THIS OPTION AND OF THE PLAN SHALL BE FINAL AND BINDING. 
THE COMMITTEE MAY AUTHORIZE AND ESTABLISH SUCH RULES, REGULATIONS AND REVISIONS
THEREOF AS IT MAY DEEM ADVISABLE.


 

[Remainder of page intentionally blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Stock Option Agreement as of
the date first set forth above.

 

 

ACTIVISION, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

Option Holder

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

City

State

Zip Code

 

 

 

 

 

 

 

Social Security Number

 

 

7

--------------------------------------------------------------------------------